Form SUM
                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court

In Re:
Vikram Srinivasan Debtor(s)                                     Bankruptcy Case No.: 20−51735
                                                                Chapter: 11
Rajani Kolli Plaintiff(s)
vs.
Vikram Srinivasan Defendant(s)                                  Adversary Proceeding No. 21−05007

                         SUMMONS AND NOTICE OF SCHEDULING CONFERENCE
                                        IN AN ADVERSARY PROCEEDING
  YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that
the United States and its offices and agencies shall file a motion or answer to the complaint within 35 days.
                                                   Mailing Address:
                                                 U.S. Bankruptcy Court
                                                 280 South First Street
                                                      Room 3035
                                                  San Jose, CA 95113

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

                                                   Arasto Farsad
                                              Farsad Law Office, P.C.
                                            1625 The Alameda, Suite 525
                                                San Jose, CA 95126

If you make a motion, your time to answer is governed by Bankruptcy Rule 7012.

YOU ARE NOTIFIED that a scheduling conference in the adversary proceeding commenced by filing of the
complaint will be held at the following time and place.

 DATE: June 23, 2021                                         TIME: 01:30 PM

 LOCATION: Via Tele/Videoconference, www.canb.uscourts.gov/calendars


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY
DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.
PLAINTIFF SHALL PROMPTLY SERVE A COPY OF THE BANKRUPTCY DISPUTE RESOLUTION
PROGRAM INFORMATION SHEET ON ALL PARTIES. A COPY OF THE INFORMATION SHEET IS
AVAILABLE ON THE COURT'S WEBSITE AT WWW.CANB.USCOURTS.GOV AND THE CLERK'S
OFFICE.

                                                           For the Court:

                                                           Edward J. Emmons
                                                           Clerk of Court
                                                           United States Bankruptcy Court




Dated:3/22/21
                                                           John Bolts
                                                           Deputy Clerk


      Case: 21-05007         Doc# 4     Filed: 03/22/21       Entered: 03/22/21 12:06:15          Page 1 of 2
                                           CERTIFICATE OF SERVICE

I,_____________________________________________(name), certify that service of this summons and

copy of the complaint was made _________________________(date) by:



     Mail Service: Regular, first class United States mail, postage fully pre−paid, addressed to:




     Personal Service: By leaving the process with defendant or with an officer or agent of defendent at:




     Residence Service: By leaving the process with the following adult as:




    Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
   addresses to the following officer of the defendant at:



     Publication:The defendant was served as follows:[Describe briefly]




     State Law:The defendant was served pursant to the laws of State of _________________________,
   as follows:[Describe briefly]




If service was made by personal service,by residence service, or pursuant to state law, I further certify that I am, and
at all times during the service of process was, not less than 18 years of age and not a party to the matter concerning
which service of process was made.



                       Under penalty of perjury, I declare that the foregoing is true and correct.



          Date ___________________               Signature _________________________
                                              Print Name: _________________________
                                         Business Address: _________________________
                                                           _________________________




      Case: 21-05007         Doc# 4      Filed: 03/22/21       Entered: 03/22/21 12:06:15            Page 2 of 2
